Opinion issued April 19, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00684-CV
                            ———————————
                         RINA HUTAGAOL, Appellant
                                         V.
                            JAKA JANAKA, Appellee


                    On Appeal from the 328th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 20-DCV-270246


                          MEMORANDUM OPINION

      Jaka Janaka filed a petition for divorce from his wife, Rina Hutagaol. Because

Rina was located in Indonesia and Jaka’s first several service attempts were

unsuccessful, the trial court granted Jaka’s motion for substitute service under Texas

Rule of Civil Procedure 106. When Rina failed to appear and answer, the trial court
granted a default judgment and entered a final divorce decree. In this restricted

appeal, Rina contends that the default judgment and final divorce decree were

improper because error is apparent on the face of the record. We reverse and remand.

                                 BACKGROUND

      Jaka and Rina had been married for about 15 years and lived in Fort Bend

County with their two children. In December 2019, the family traveled to Indonesia

for vacation. After an altercation between Jaka, Rina, and Rina’s two brothers that

sent Jaka to the hospital, Rina took the children to her parents’ house in Jakarta.

When Jaka was released from the hospital, he went to Rina’s parents’ house, but

Rina’s parents would not allow Jaka to see Rina or the children; Jaka tried messaging

his wife but received no response. Jaka returned to Texas, without his wife or

children, on their scheduled return flight. Jaka filed a petition for divorce shortly

after he returned, seeking the exclusive right to designate the primary residence of

the children and enroll them in school.

      Because Jaka believed Rina to still be in Indonesia at her parents’ house, Jaka

filed a motion to appoint a law firm in Jakarta to serve process on Rina, which the

trial court granted. A law firm employee attempted, unsuccessfully, to serve Rina at

her parents’ house five times; the last three times he tried, security guards to the

gated community stopped him from entering the community altogether. Jaka then

filed a motion for substitute service. The trial court granted the motion and ordered


                                          2
that process could be served by leaving copies of the citation and petition with any

person over 16 at Rina’s parents’ house, by attaching the copies to the front door of

the house, or, if either of those methods proved impossible, then by delivering the

copies to a security guard at the front gate of the community.

      The law firm employee signed an affidavit stating a security guard outside the

community denied him access to the parents’ house, and so he left copies of the

citation and petition with the security guard at the front gate.

      Rina never answered or appeared in the lawsuit. The trial court, finding that

Rina had been duly cited and defaulted, granted the divorce petition. The final

divorce decree granted Jaka the exclusive right to establish the children’s primary

residence, ordered Rina to pay child support, found credible evidence of the risk of

international abduction and ordered Rina to execute a $50,000 bond to offset the

costs of recovering the children if they were abducted, found Rina had previously

failed to comply with court orders regarding the children and ordered Rina to execute

a $250,000 compliance bond, and awarded all of the assets and debts of the

community estate to Jaka.

      Rina now appeals the trial court’s default judgment and final divorce decree

through a restricted appeal.




                                           3
                                    DISCUSSION

      Rina alleges that the trial court’s order authorizing substitute service was

defective because it authorized a substitute method of service that was not

“reasonably effective” to give her notice of the suit and therefore did not strictly

comply with the Texas Rules of Civil Procedure; she argues this defective order

constitutes error on the face of the record. We agree.

A.    Applicable Law

      1.     Restricted appeal

      A restricted appeal allows a party who did not participate in a lawsuit to

correct an erroneous judgment. In re E.K.N., 24 S.W.3d 586, 590 (Tex. App.—Fort

Worth 2000, no pet.); see also TEX. R. APP. P. 30 (authorizing restricted appeals).

To sustain a restricted appeal, the filing party must show that: (1) she filed notice of

the restricted appeal within six months after the date the judgment was signed;

(2) she was a party to the underlying lawsuit; (3) she did not participate in the hearing

that resulted in the judgment complained of and did not timely file any post-

judgment motions or requests for findings of fact and conclusions of law; and

(4) error is apparent on the face of the record. Ex parte E.H., 602 S.W.3d 486, 495

(Tex. 2020); see also TEX. R. APP. P. 30 (stating elements (1)–(3)). The only element

in dispute here is whether there is error apparent on the face of the record. For

purposes of a restricted appeal, the face of the record consists of “all the papers on


                                           4
file in the appeal,” including the reporter’s record. Norman Commc’ns v. Tex.

Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997) (per curiam) (referring to “statement

of facts,” which is now called reporter’s record).

      2.     Substitute service

      Texas Rule of Civil Procedure 106(a) provides the methods of serving a

citation. Unless the citation or court order directs otherwise, a citation must be served

by delivering a copy of the citation and petition to the defendant in person or by

registered or certified mail. TEX. R. CIV. P. 106(a). On a motion with a supporting

affidavit, a trial court may authorize a substitute method of service if the methods

attempted under Subsection (a) have been unsuccessful. TEX. R. CIV. P. 106(b).

Under Rule 106(b), the court may authorize service by leaving a copy of the citation

and petition with anyone older than 16 at a location where the defendant can

probably be found, as stated in the affidavit, or in any other manner that the affidavit

or other evidence shows will be “reasonably effective” to give notice of the suit.

TEX. R. CIV. P. 106(b). Rule 108a authorizes methods of service on a party in a

foreign country, including service as provided by Rule 106 and “by other means . . .

as the court orders,” but the rule states that the method of service “must be

reasonably calculated” to give “actual notice of the proceedings to the defendant in




                                           5
time to answer and defend.” TEX. R. CIV. P. 108a.1 A court may not issue a default

judgment unless proof of service in compliance with the rules has been filed. TEX.

R. CIV. P. 107(h).

      When a defendant has not answered in a lawsuit, a trial court acquires personal

jurisdiction over that defendant solely on proof of proper service. Furst v. Smith, 176

S.W.3d 864, 868 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (citing TEX. R. CIV.

P. 107). A default judgment can only be sustained if the record before the trial court

affirmatively shows the defendant was served in “strict compliance” with the Texas

Rules of Civil Procedure. Spanton v. Bellah, 612 S.W.3d 314, 316 (Tex. 2020) (per

curiam); Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994) (per

curiam). When examining a default judgment, we indulge no presumptions in favor

of valid issuance, service, or return of citation. Spanton, 612 S.W.3d at 316. Failure

to comply strictly with the Texas Rules of Civil Procedure constitutes reversible

error on the face of the record. Ins. Co. of State of Pa. v. Lejeune, 297 S.W.3d 254,

256 (Tex. 2009) (per curiam).




1
      Rule 108a was amended effective December 31, 2020, and currently authorizes
      service on a party in a foreign country as provided by Rule 106(a), rather than by
      Rule 106 in its entirety, but neither party disputes that the previous version of the
      rule authorizing service as provided by Rule 106 in its entirety was in effect when
      Jaka attempted to serve Rina in this lawsuit. See Order Amending Texas Rules of
      Civil Procedure 106 and 108a, Misc. Docket No. 20-9103 (Tex. Aug. 21, 2020),
      https://www.txcourts.gov/media/1449613/209103.pdf.
                                            6
B.    Analysis

      Rina contends error is apparent on the face of the record because service was

defective. Specifically, Rina argues that the trial court’s order authorizing a

substitute method of service did not strictly comply with Rule 106 because the order

authorized a substitute method of service that was not “reasonably effective” to give

her notice of the lawsuit. Relying on this Court’s opinion in Furst v. Smith, Rina

argues that there was no evidence that the security guard at the front gate to her

parents’ gated community was a proper representative for her or that serving the

security guard would be “reasonably effective” or “reasonably calculated” to provide

her with notice of the lawsuit. See 176 S.W.3d at 870–71; TEX. R. CIV. P. 106, 108a.

We agree.

      Jaka’s affidavit supporting his motion for substitute service stated that Rina

was staying at her parents’ house in Indonesia, which was located in a gated

community that was “very hard to gain access to.” The affidavit stated Rina had sent

him two emails from a specific email address in January of 2020, and he believed

that Rina was still using that email account. At the hearing on the motion for

substitute service, Jaka’s counsel asked to leave copies of the petition and citation at

the door to Rina’s parents’ house, or if that did not work, then for other alternatives,

like certified mail or email. The trial court agreed to allow substitute service by

leaving copies of the citation and petition with a person over 16 at Rina’s parents’


                                           7
house or by posting copies on the door there. The trial court then questioned Jaka

and his counsel about entering the gated community:

      THE COURT: Is there like a person at the front gate or how does it
      work?

      [COUNSEL]: There is somebody there.
      MR. JANAKA: There is a security guard at the front gate.

      THE COURT: How big of an enclave is this? Like how many
      apartments? Are there a million, a hundred?

      MR. JANAKA: It’s like a housing. It’s like a compound, maybe 100
      houses.
      THE COURT: It’s a hundred houses in a compound?

      MR. JANAKA: Uh-huh.
      THE COURT: Do you think the security guard would know who Ms.
      Rina is?

      MR JANAKA: Yes.

      THE COURT: How do you know that?
      MR. JANAKA: Because she is living there.
      THE COURT: Okay. And he is a security guard at the front gate?

      MR. JANAKA: Yes.

      As this Court stated in Furst, substitute service under Rule 106(b)

contemplates delivery to a “proper representative” of the defendant. 176 S.W.3d at

871 (quoting MCDONALD & CARLSON, TEXAS CIVIL PRACTICE § 11.58 (2d ed.

2000)). In other words, the rule requires a showing that the person upon whom



                                        8
substitute service is requested is a proper representative so that the substitute service

will be “reasonably effective” to notify the named defendant. Id.

      As in Furst, nothing on the face of the record here demonstrates that the

security guard at the front gate to Rina’s parents’ housing community was Rina’s

“proper representative” or agent such that service on the security guard was

reasonably effective to notify her of the lawsuit. See id. (holding substitute service

to defendant’s father not reasonably effective to give notice to defendant despite

father’s limited business dealings on behalf of defendant). Rina argues there was no

evidence, for example, that the security guards had previously delivered documents

or other items to community residents, no evidence of how many security guards

worked at the front gate, and no evidence that a security guard at the front gate knew

the identity and residence of each person in the community. Jaka’s statement that the

security guard would know Rina was conclusory. See, e.g., Lenoir v. Marino, 469

S.W.3d 669, 686 (Tex. App.—Houston [1st Dist.] 2015), aff’d, 526 S.W.3d 403

(Tex. 2017) (“A conclusory statement is one that does not provide the underlying

facts to support the conclusion.”); see also Wilson v. Dunn, 800 S.W.2d 833, 836

(Tex. 1990) (stating substitute service “may not properly issue on a motion

supported by an affidavit that is conclusory or otherwise insufficient”). Jaka did not

provide a basis for his conclusion that the security guard would know Rina other




                                           9
than the fact that Rina lived in the gated community, but she had lived there for only

a few months, and there were about a hundred other houses in the community.

      Jaka argues that the court’s order authorizing substitute service was proper

because the process server had already attempted service five times and could not

reach Rina. However, after five failed attempts, the error was not in ordering

substitute service but in ordering substitute service that was not reasonably effective

to notify Rina of the lawsuit.

      Jaka also tries to distinguish the facts of Furst from the present case. In Furst,

he argues, the person served—the father of one of the defendants—was in a different

state from the defendants, whereas in this case, the security guard was located a few

hundred yards from Rina. See Furst, 176 S.W.3d at 867. First of all, whether the

security guard was located a few hundred yards from Rina is not a fact stated in the

record. Second, the court in Furst did not find service on the father ineffective

because of his distance from the defendants; rather, the court determined there was

nothing in the record to show that the father was a proper representative or agent of

the defendant. Id. at 871. Similarly, there is nothing in the record here to show the

security guard was a proper representative or agent of Rina.

      Jaka next argues there was no evidence in Furst that the father had close or

frequent contact with the defendants, but similarly, in this case, there is no evidence

that the security guard had close, frequent, or any contact with Rina. While Jaka


                                          10
contends there is evidence in the record that the security guards knew Rina, the only

evidence to that effect is Jaka’s conclusory statement that the security guards would

know Rina because she lived in the gated community.

      Finally, Jaka argues that this case is more similar to Magan v. Hughes

Television Network, Inc., which the court in Furst sought to distinguish from the

facts of that case. See Magan v. Hughes Television Network, Inc., 727 S.W.2d 104

(Tex. App.—San Antonio 1987, no writ); see also Furst, 176 S.W.3d at 871

(distinguishing Magan). In Magan, the court found no error in substitute service at

a particular address, even though there was conflicting evidence as to whether the

defendant lived at that address, because the affidavit supporting substitute service

stated that other communications delivered to that address had reached the

defendant. 727 S.W.2d at 105. However, there is no evidence in the record here that

Rina received any other communications left with the security guards. Thus, Jaka’s

attempts to distinguish this case from Furst are unavailing.

      There was not sufficient evidence to show that substitute service on the

security guard would be “reasonably effective” to give Rina notice of the suit. See

TEX. R. CIV. P. 106(b). Therefore, the trial court’s order authorizing substitute

service was defective because the record does not affirmatively show the order was

made in “strict compliance” with the Texas Rules of Civil Procedure. See Spanton,

612 S.W.3d at 316. The defective order constitutes an error on the face of the record


                                         11
that renders the substitute service ineffective to establish the trial court’s personal

jurisdiction over Rina. See Lejeune, 297 S.W.3d at 256; Furst, 176 S.W.3d at 868.

      We sustain Rina’s first issue, and therefore we need not address her remaining

issues. See TEX. R. APP. P. 47.1.

                                    CONCLUSION

      We reverse the trial court’s default judgment and final divorce decree and

remand this cause for further proceedings consistent with this opinion.




                                               Gordon Goodman
                                               Justice

Panel consists of Justices Kelly, Goodman, and Guerra.




                                          12